Citation Nr: 0504106	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-10 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a right knee disability due to instability and/or 
subluxation.  

2.  Entitlement to an evaluation in excess of 20 percent for 
a left knee disability due to instability and/or subluxation.  

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis, bilateral knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied evaluations in excess of 10 
percent for degenerative joint disease of the right and left 
knees.  The veteran subsequently perfected this appeal.  

In February 2004, the Board remanded this case for additional 
development, to include consideration of separate evaluations 
based on instability and arthritis.  In May 2004, the RO 
considered the propriety of separate evaluations and granted 
an increased evaluation for the veteran's knee disabilities 
under Diagnostic 5257.  Accordingly, the Board has 
recharacterized the issues as stated above.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  The veteran's right knee disability is manifested by no 
more than moderate instability, x-ray evidence of 
degenerative joint disease, and pain on motion.  There is no 
evidence of ankylosis and on VA examination in March 2004, 
range of motion of the right knee was from -2 degrees to 118 
degrees.  

3.  The veteran's left knee disability is manifested by no 
more than moderate instability, x-ray evidence of 
degenerative joint disease, and pain on motion.  There is no 
evidence of ankylosis and on VA examination in March 2004, 
range of motion of the left knee was from -5 degrees to 92 
degrees.  

4.  The veteran is not frequently hospitalized for his 
bilateral knee disabilities and there is no objective 
evidence that these disabilities have a marked interference 
with employment beyond that contemplated in the schedular 
standards.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a right knee disability due to instability and/or 
subluxation are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 5257 (2004).  

2.  The criteria for an evaluation in excess of 20 percent 
for a left knee disability due to instability and/or 
subluxation are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 5257 (2004).  

3.  The criteria for separate 10 percent evaluations, and no 
more, for degenerative arthritis of the right and left knees 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2004); VAOPGCPREC 9-98; VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in February 2004, VA notified the veteran 
that it was working on his claims for an increased 
evaluation.  The veteran was advised that to substantiate his 
claims he needed to submit evidence showing that his service-
connected disabilities had gotten worse.  The veteran was 
advised of the evidence received and was informed of his and 
VA's respective obligations with regard to obtaining 
evidence.  The veteran was requested to provide VA with any 
evidence or information he may have pertaining to his appeal.  

The April 2002 statement of the case (SOC) and the June 2004 
supplemental statement of the case (SSOC) collectively 
notified the veteran of the laws and regulations pertaining 
to his appeal.  These documents also advised the veteran of 
the evidence of record, of the adjudicative actions taken, 
and of the reasons and bases for denial.  

The veteran has submitted various private medical records in 
support of his claim.  The veteran was provided VA joint 
examinations in July 2001 and March 2004.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was originally granted service connection for an 
unstable left knee, postoperative, slight, lateral bending on 
weight bearing; and unstable right knee, postoperative, 
slight, lateral bending on weight bearing effective from 
February 16, 1946.  Effective from December 3, 1947, the 
veteran's right knee and left knee disabilities were 
separately evaluated as 10 percent disabling under Diagnostic 
Code 5259, semilunar cartilage, removal, symptomatic 
(formerly rated as unstable knee).  The combined evaluation 
was 20 percent from December 3, 1947.  This rating was 
confirmed on various occasions over the years.  

In May 2001, the veteran submitted an informal claim for an 
increased evaluation indicating that his knees have gotten 
much worse.  In September 2001, the RO recharacterized the 
veteran's knee disabilities as postoperative degenerative 
joint disease of the right and left knees, changed the 
diagnostic code from 5259 to 5010-5259, and continued the 10 
percent evaluations for each knee.  

The veteran underwent a VA joints examination in July 2001.  
The veteran complained of pain, weakness, swelling, redness, 
instability, giving away, fatigability, and lack of 
endurance.  He denied stiffness, locking, and heat.  He has 
periods of flare-up with excessive walking and he says he 
cannot squat.  The examiner noted a 10 percent additional 
functional impairment.  He does not use crutches, brace, cane 
or corrective shoes.  

Physical examination revealed objective evidence of painful 
motion.  There was no edema, effusion, redness or heat.  
There was instability, weakness, tenderness, abnormal 
movement, and guarding of movement.  Flexion on the right and 
left was to 128 degrees.  Extension on the right and left was 
to 0 degrees.  There was slight anteroposterior instability 
of each knee.  Lateral stability was good.  Diagnosis was 
postoperative degenerative joint disease of the knees, 
bilateral, with no loss of function due to pain.  

Private medical records from Dr. M.M. and Dr. R.N. show 
treatment for multiple medical problems including peripheral 
neuropathy and ataxia.  

A February 2003 statement from Dr. B.H. indicates that the 
veteran has very significant arthritis in both knees and is 
presently undergoing a series of Hyalgan injections.  It was 
the physician's opinion that the veteran will be a candidate 
for a knee replacement.  

A March 2004 statement from the veteran's cardiologist 
indicates that due to multiple medical problems the veteran 
would be at high risk for knee surgery and he did not feel 
like the veteran was a candidate for knee surgery.  

The veteran most recently underwent a VA joints examination 
in March 2004.  The claims folder was reviewed.  The veteran 
complained of pain, weakness, stiffness, swelling, heat and 
redness, instability, giving away, locking, fatigability and 
lack of endurance.  He denied flare-ups stating that his 
knees are always hurting.  

Physical examination revealed marked evidence of painful 
motion.  He had a very tremulous gait, using a four-pronged 
cane.  There was no effusion, redness, or heat.  There was 
slight edema, instability, weakness, tenderness, abnormal 
movement, and guarding of movement.  He has orthopedic shoes.  
Range of motion of the knees was flexion on the right to 118 
degrees and on the left to 92 degrees.  Extension on the 
right was to -2 degrees and on the left to -5 degrees.  
Stability was reported as "very unstable."  

Diagnosis was postoperative degenerative joint disease of 
both knees with loss of function due to pain, confirmed by x-
ray.  The examiner indicated that the veteran has additional 
functional limitation due to painful motion, weakness, and 
instability.  The veteran is uncoordinated with premature 
fatigability.  There was instability and subluxation of a 
moderate degree.  

In an April 2004 statement, the veteran reported that he uses 
a walker or cane to walk.  He indicated that he cannot go 
upstairs or downstairs in his home and has not been able to 
drive for about two years.  He stated that due to unstable 
knees he has fallen and had to have stitches.  It is hard for 
him to function without proper use of his knees.  He cannot 
take arthritis medicine for his knees because of bleeding 
ulcers.  

In May 2004, the RO granted 20 percent evaluations for 
instability and subluxation of the right and left knees and 
also granted a 10 percent evaluation for degenerative 
arthritis, bilateral knees effective May 11, 2001.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

VA's Office of General Counsel has determined that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97.  The General Counsel thereafter concluded 
that for a knee disability rated under Diagnostic Code 5257 
to warrant a separate rating for arthritis based on x-ray 
findings and limitation of motion, limitation of motion under 
Diagnostic Codes 5260 or 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98.  

Subluxation and/or Instability

The veteran is currently receiving separate 20 percent 
evaluations for instability and subluxation in the right and 
the left knee.  He contends that the currently assigned 
evaluations do not adequately reflect the severity of his 
disabilities.  

Other impairment of the knee is rated as follows: slight 
recurrent subluxation or lateral instability (10 percent); 
moderate recurrent subluxation or lateral instability (20 
percent); and severe recurrent subluxation or lateral 
instability (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004).  

The words "slight," "moderate" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2004).

A review of the medical evidence shows that on examination in 
July 2001 there was slight anteroposterior instability in 
both knees, but lateral stability was good.  Examination in 
March 2004 indicated that the veteran was very unstable, but 
subsequently noted that the instability and subluxation was 
of a moderate degree.  

The Board acknowledges the veteran's reports that his knees 
are very unstable and that this has caused him to fall.  
Notwithstanding, on review of the objective evidence of 
record, the Board concludes that the above-referenced 
findings do not more nearly approximate severe recurrent 
subluxation or lateral instability in either knee.  
Accordingly, a rating greater that 20 percent under 
Diagnostic Code 5257 is not warranted for either the right or 
the left knee.  In making this determination, the Board notes 
that Diagnostic Code 5257 is not predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) and 
therefore, 38 C.F.R. §§ 4.40, 4.45, and 4.59 are not for 
consideration.  

Degenerative Arthritis

The veteran is currently assigned a 10 percent evaluation 
under Diagnostic Code 5010 for degenerative arthritis, 
bilateral knees.  The veteran's representative argues that a 
separate 10 percent evaluation should be assigned for 
arthritis in each knee.  

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (DC 5200, etc.)  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows: With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  

Evidence of record indicates that the veteran has 
degenerative joint disease of both knees confirmed by x-ray.  
Thus, the veteran should be evaluated based on limitation of 
motion.  

Limitation of flexion of the knee is rated as follows: 
flexion limited to 60 degrees (0 percent); flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension) 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).  

There is no evidence of ankylosis of the knees and therefore, 
Diagnostic Code 5256 is not for application.  

For VA purposes, normal range of motion of the knee is from 0 
degrees extension to 140 degrees flexion.  See 38 C.F.R. 
§ 4.71a, Plate II (2004).  On VA examination in July 2001, 
range of motion of the knees was flexion to 128 degrees 
bilaterally and extension to 0 degrees bilaterally.  On VA 
examination in March 2004, range of motion of the right knee 
was from -2 degrees to 118 degrees and of the left knee from 
-5 degrees to 92 degrees.  

As indicated, the veteran is currently assigned a 10 percent 
evaluation for arthritis in the bilateral knees.  On review, 
the veteran does not meet the requirements for a 
noncompensable evaluation for limitation of flexion or 
limitation of extension of the right or the left knee.  
However, there is evidence of some limitation of flexion in 
both knees and there is also evidence of painful motion in 
both knees.  Thus, the veteran is entitled to separate 10 
percent evaluations based on x-ray findings of arthritis and 
painful motion under 38 C.F.R. § 4.59 in both the right and 
the left knees.  

The veteran has significant subjective complaints of pain and 
the Board does not doubt his assertions.  Recent VA 
examination noted additional functional limitation due to 
pain on motion, weakness, and instability, and there was also 
evidence of incoordination with premature fatigability.  
Notwithstanding, 10 percent evaluations for the right and 
left knee are greater than the objective evidence of 
limitation of motion warrants.  Consequently, in terms of 
functional limitations attributable to the veteran's right 
and left knee arthritis, the Board does not find adequate 
pathology or symptoms that would warrant an evaluation in 
excess of 10 percent.  See DeLuca, supra.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
knee disabilities and there is no objective evidence that 
they have a marked interference with employment beyond that 
contemplated in the schedular standards.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.  


ORDER

An evaluation in excess of 20 percent for a right knee 
disability due to instability and/or subluxation is denied.  

An evaluation in excess of 20 percent for a left knee 
disability due to instability and/or subluxation is denied.  

A separate 10 percent evaluation for degenerative arthritis 
of the right knee is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

A separate 10 percent evaluation for degenerative arthritis 
of the left knee is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


